Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (R. Doyle, J.), rendered September 18, 2006, convicting him of attempted burglary in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the imposition of the period of *964postrelease supervision upon resentencing does not warrant reversal. Any defect in the original sentence was remedied by the defendant’s reiteration of his plea of guilty after being informed of the mandatory period of postrelease supervision, and his subsequent resentencing (see People v Sparber, 10 NY3d 457 [2008]; People v Catu, 4 NY3d 242, 244 [2005]). Contrary to the defendant’s contention, he was not entitled to be resentenced without the imposition of a period of postrelease supervision (see People v Sparber, 10 NY3d 457 [2008]). Spolzino, J.E, Ritter, Dillon, Balkin and Leventhal, JJ., concur.